Citation Nr: 9925357	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-20 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an overpayment of compensation benefits in the amount 
of $6,308.77 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The appellant is a combat-disabled veteran of the Vietnam 
War; he served on active duty in the United States Marine 
Corps from October 1963 to December 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 award action letter of 
the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO) that resulted in the 
creation of an overpayment in the appellant's compensation 
account.  It is noted that the issue of entitlement to waiver 
of recovery of the overpayment amount in question is not 
before the Board on appeal.

The appellant testified before the undersigned Member of the 
Board at the RO on May 18, 1999.  A transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  A January 1997 award action gave rise to an overpayment 
in the amount of $6,308.77.

2.  The VA was not solely responsible for the creation of an 
overpayment of compensation benefits by virtue of the 
appellant's failure to timely notify the RO of his November 
1986 divorce.


CONCLUSION OF LAW

The overpayment of compensation benefits in the original 
amount of $6,308.77 was not due to administrative error by 
the VA and was properly created.  38 U.S.C.A. §§ 5107(b), 
5112(b)(2), (10) (West 1991); 38 C.F.R. §§ 3.500(b)(2), 
3.501(d)(2) (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant is a combat-wounded veteran of the Vietnam War 
and has been receiving VA disability compensation benefits 
for a number of severely disabling injuries sustained in 
combat since his discharge from the U. S. Marine Corps in 
December 1966.  His combined evaluation assigned to these 
disabilities is 100 percent and he also receives special 
monthly compensation for loss of use of both lower 
extremities.  The record reflects that at various times 
through the years after service he received additional 
compensation benefits for dependent spouses and children.  Of 
record are several "Declaration of Marital Status," VA Form 
21-686c, forms which the appellant filed to report changes in 
his marital and/or dependency status, including 21-686c forms 
filed in September and December 1968 (reflecting his April 
1968 marriage to his first wife, Shearon), in November 1969 
(reflecting his March 1969 divorce from Shearon), in March 
1976 (reflecting his February 1976 marriage to his second 
wife, Beverly), in October 1980 (reflecting his December 1978 
divorce from Beverly), and in April 1985 (reflecting his 
April 1985 marriage to his third wife, Donna).  An April 30, 
1985, award action letter from the RO reflects that his 
compensation benefits were adjusted at that time to add his 
wife Donna to his award.  That letter also informed him to 
promptly notify the RO of any change in his dependency 
status.

No additional pertinent evidence was associated with the 
claims file until December 1994, at which time the RO 
received the appellant's "Statement in Support of Claim," 
VA Form 21-4138, dated December 7, 1994, reflecting his 
response to an RO inquiry letter of December 1, 1994 (which 
requested his dependents' social security numbers) in which 
he indicated that he did not have any dependents.  No action 
to adjust his compensation benefits was taken by the RO in 
response to this submission.  Thereafter, the evidence 
reflects that the RO received in August 1995, the appellant's 
"Status of Dependents Questionnaire," dated July 31, 1995, 
which indicated that he was not married.  The RO's decision 
of January 1997 reduced his compensation benefits based on 
his reported change of marital status cited above, the effect 
of which caused an overpayment that is the subject of this 
appeal.  At his personal hearing in December 1996, the RO 
received a copy of the appellant's divorce decree which 
confirmed that he and Donna were divorced on November 13, 
1986.

In his substantive appeal, received by the RO in July 1997, 
the appellant argued, in essence, that the RO committed 
administrative error with respect to creation of the 
overpayment because he had provided notice of his November 
1986 divorce within 30 days of the divorce when he mailed his 
divorce papers to the RO.  He further argued that 
notwithstanding his alleged submission of these papers in 
1986, the VA was aware that he was not married in various 
other documents and medical records associated with his 
claims file in the years after the divorce.  Also, the record 
reflects that he argued in testimony at his hearings on 
appeal that he was not aware that he was receiving his 
compensation benefits at the increased rate applicable for 
himself with a dependent spouse because he received his 
compensation via direct deposit and as a result, he did not 
check up on the specific amounts received, and further, with 
cost of living increases added to his award over the years, 
he was not actually aware that his award included the 
additional compensation paid for the dependent spouse.  He 
also alleges that some records from a different veteran are 
in his file and as a result, he believes the RO could have 
misfiled his divorce papers.

II.  Analysis

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Under applicable statutory and regulatory criteria, the 
effective date of a reduction or discontinuance of pension, 
compensation, or dependency and indemnity compensation 
benefits for a payee or dependent by reason of an erroneous 
award based solely on administrative error or error in 
judgment shall be the date of the last payment.  38 U.S.C.A. 
§ 5112(b) (10); 38 C.F.R. § 3.500(b) (2).  The effective date 
of a reduction of pension or compensation by reason of 
marriage, annulment or divorce on or after October 1, 1982, 
or death of a dependent of a payee shall be the last day of 
the month in which such marriage, annulment, divorce or death 
occurs.  38 U.S.C.A. § 5112(b) (2); 38 C.F.R. § 3.501(d) (2).

For purposes of reducing or discontinuing compensation 
benefits, a statement by a claimant/payee setting forth the 
month and year of the change of status which would result in 
a reduction or discontinuance of benefits to that person will 
be accepted to establish the change in status, in the absence 
of contradictory information.  38 C.F.R. § 3.213(a).

In addition, individuals to whom benefits are being paid are 
required to certify, when requested, that any or all of the 
eligibility factors which established entitlement to the 
benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  
The beneficiary will be advised at the time of the request 
that the certification must be furnished within 60 days from 
the date of the request and that failure to do so will result 
in the reduction or termination of benefits.  Id.

The appellant's status changed in November 1986, at which 
time he was divorced.  The effective date of a reduction or 
discontinuance of compensation by reason of divorce shall be 
the last day of the month in which such divorce occurs.  
38 U.S.C.A. § 5112(b)(2) (West 1991).  There is no dispute in 
this case that he was divorced in November 1986.  
Accordingly, the RO properly adjusted the appellant's 
compensation award to reflect that he no longer had a 
dependent spouse, effective December 1, 1986, the first day 
of the month following the divorce.

Prior to December 1986, he was properly paid compensation 
benefits at the rate specified for a veteran with a dependent 
spouse (Donna) based on the information he provided to the RO 
in April 1985 on his Form 21-686c, as detailed above.

However, as reflected by evidence of record, it is clear that 
he was paid benefits to which he had no legal entitlement 
following his divorce in November 1986.  Nevertheless, the 
appellant contends that the VA committed administrative error 
by failing to adjust his compensation benefits to reflect the 
change in his marital status in or about December 1986.  He 
asserts that he notified the RO of his divorce at that time 
and further, even if divorce papers were not mailed to the RO 
at that time, VA had information in the file reflecting that 
he was not married.  In support of these allegations, he 
points to some private medical records dated in 1991 which in 
a number of places reflect that he was either single or 
"divorced at this time. . . ."  Accordingly, he believes 
that the VA is solely at fault with respect to creation of 
the overpayment.

Notwithstanding his contentions, the appellant continued to 
receive benefits in an amount that included compensation for 
a dependent spouse.  His reliance on the argument that he was 
not aware that he was receiving such additional compensation 
based either on the fact that he received his benefits via 
direct deposit or because he did not keep good records and 
therefore did not check on the amounts received per month 
does not in any way support his claim that the overpayment 
was created by error of the VA.  These arguments only reflect 
that he was possibly unaware of the monthly benefit amount, 
especially with consideration of the fact that cost of living 
increases would add an increased amount to his award each 
year.  Hence, while these arguments are plausible standing 
alone, these circumstances did not abrogate the reporting 
requirements for dependents which is at the crux of the issue 
in this case.  On this point, there is simply no evidence of 
file that supports the appellant's contention that he 
informed the VA of his change of marital status at the time 
of his divorce.  He had been informed on various occasions 
that his compensation award included such additional 
benefits.  The same point made in the preceding sentences 
applies equally to his arguments regarding the medical 
records or other documents in the file that indicated he was 
either single, not married, divorced, etc.  The bottom line 
here is that he had an obligation to notify the RO of his 
marital status change in a timely manner, and it is not shown 
that he actually did so for a number of years after the event 
in question, specifically, in August 1995 when he filed a 
Form 21-0538, although the record reflects that he stated 
that he had no dependents in December 1994.  That he is knew 
of these reporting requirements is not in dispute based on 
the record which reflects that he filed a Form 21-686c on 
prior occasions in connection with his other marriages and 
divorces.

His arguments regarding the misfiled records from another 
veteran have been considered, and while the file reflects 
that some records from another veteran were misfiled in the 
appellant's claim folder, they are few in number, relate to 
the same veteran, and more importantly, it does not appear 
that their misfiling had any adverse impact on the 
administration of the appellant's benefits.  Hence, his 
allegations in this regard, without greater specificity, do 
not support a theory that VA committed administrative error 
in the creation of the overpayment of compensation benefits 
in question.

In view of the foregoing, the Board finds that the creation 
of the overpayment was not attributable solely to error on 
the part of the VA.  As there is no dispute as to the amount 
of the additional benefits paid on behalf of a dependent 
spouse, and there is no dispute as to the effective date of 
the event terminating entitlement to such benefits, and the 
effective date of termination was in accordance with 
statutory and regulatory requirements, the Board finds that 
the overpayment was properly created and that its creation 
was not the result of administrative error.

Accordingly, the Board concludes that the overpayment of 
compensation benefits in the original amount of $6,308.77 was 
properly created and that removal of the dependent spouse 
from the appellant's award was not administrative error.

For the reasons discussed above, the Board finds that the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).



ORDER

An overpayment of compensation benefits in the original 
amount of $6,308.77 was properly created, and the appeal is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

